Honorable Henry Wade           Opinion No. M-102
District Attorney
Dallas County                  Re:     Whether the Dallas County
Dallas, Texas 15202                    Auditor has the authority
                                       to carry out certain dele-
                                       gated duties authorized by
                                       an order of the Commissioners
                                       Court of Dallas County pur-
                                       suant to Art. 4494n, Vernon's
Dear Sir:                              Civil Statutes.

          You have requested the opifiionof this office on the
following question:

          Does the County Auditor of Dallas County
     have the authority to carry out duties authorized
     by Commissioners Court Order No. 44304, dated
     April 3, 19671

          Article 4494n, Vernon's Civil Statutes, governs the
creation and operation of the County Hospital District in Dallas
County. Section 6 of Article 4494n reads as follows:

          "The Commissioners Court of any such county
     shall have the power to prescribe the method and
     manner of making purchases and expenditures by and
     for such Hospital District, and also shall be au-
     thorized to prescribe all accountins and control
     procedures, or may delegate any or all such powers
     to the Board of Managers of such District by the
     adoption of an appropriate resolution or order to
     that effect. The Hospital District shall pay all
     salaries and expenses necessarily incurred by the
     county or any of its officers and agents in per-
     forming ar.yduties which may be prescribed or re-
     quired under this section. It shall be the duty of
                               -460-
Hon. Henry Wade, Page 2 (M-102)



    anv officer, employee or agent of such county to
    perform and carrv out any function or service pre-
    scribed bv the Commissioners Court hereunder.*'
     (Emphasis aa2ea.I

          The Dallas County Commissioners Court adopted Order
No. 44304, dated April 3, 1967, which reads in part as follows:
          .... .   .   .

          "'Accounting Procedures: The Hospital Admini-
     strator and the County Auditor, representing the Com-
     missioners Court, shall jointly establish and keep in
     full force and effect Accounting Procedures for the
     Hospital District subject to the approval of the Hos-
     pital District Board of Managers."'

          The Legislature in enacting Section 6 of Article 4494n,
Vernon's Civil Statutes, made it very clear that the Commissioners
Court has the power to prescribe the accounting and control proce-
dures for the Hospital District, or that "any or all" of the powers
granted may be delegated to the Board of Managers of such District
by the adoption of an appropriate resolution or order to that ef-
fect. 'The Board of Managers has the power to authorize the Hospital
Administrator to act for the Board of Managers. This same Section
6 also sets out that it shall be the duty of any officer, employee,
or agent of the county to perform and carry out any function or
service prescribed by the Commissioners Court, and also provides
for their reimbursement for carrying out said function or service.

          Article 4494n, Vernon's Civil Statutes, in Section 6,
gives the Commissioners Court broad discretion to delegate authority
to the Board of Managers and the Administrator of the Hospital Dis-
trict and to any officer, employee, or agent of the county. The
Commissioners Court, under authority of Article 4494n, Section 6,
has by official order aelegated the duty to the County Auditor,
jointly with the Hospital Administrator, to establish and keep in
full force and effect accounting procedures for the Hospital District
of Dallas County subject to the approval of the Hospital District
Board of Managers.


                              -461-
Hon. Henry Wade, page 3 (M-102)



                        SUMMARY

          Under the authority of Section 6 of Article
     4494n, Vernon's Civil Statutes, the County Auditor
     of Dallas County has been given proper authority,
     by the Commissioners Court, jointly with the
     Hospital Administrator, to establish and keep in
     full force and effect accounting procedures for
     the Hospital District subject to the approval of
     the Hospital District Board of Managers.

                                     8 very truly,




Prepared by William J. Craig
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Marvin Sentell
Ronald Luna
Mary K. Wall
Jack Goodman

A. J. CARUBBI, JR.
Staff Legal Assistant




                          -462-